DETAILED ACTION
The following Final Office Action is in response to Applicant communication dated 08/27/2021.

Status of Claims
Applicant’s amendment amended claims 1-3, 7 and 13. Claims 5-6, 11-12, 17-18, and 22 are cancelled. Claims 1-4, 7-10, 13-16, and 19-21 are currently pending and have been rejected as follows.

IDS
The information disclosure statement filed 06/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 


Response to Amendment
The objection to claim 2 is withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 112(a) rejection of claims 1-4, 7-10, 13-16, and 19-21 is maintained. 
The 35 U.S.C. 112(b) rejection of claims 7-10 and 20 is withdrawn in view of the amendments to claim 7. 
The 35 U.S.C. 101 rejection of claims 1-4, 7-10, 13-16, and 19-21 is maintained. 
The 35 U.S.C. 103 rejection(s) of claims 1-4, 7-10, 13-16, and 19-21 in the previous office action over Costanza in view of Rekiek in further view of Ishii are withdrawn in view of the amendments to the claims. The claims are newly rejected under 103 over Costanza in view of Rekiek in further view of Ishii and further in view of Guerin as necessitated by amendment and as previously cited for now cancelled claim 22.  

Response to 35 U.S.C. 112(a) Arguments
Applicant argues that “the subject claim expression is based on the original claims 1, 7 and 13, which recited the subject expression in form of "second calculating evaluation indexes of the work stations based on the calculated work times," which provides a written description of the claim language in compliance with 35 USC 112(a).” (Remarks P. 7). Examiner finds this cycle time or cost (e.g. see original claim 6) based on work times and does not recite or imply that the “execution order” is also determined based on the “work times” instead the “execution order” is described as being determined “based on” the “restriction information” (e.g. original claim 5) and the written description (including the original claims) fails to provide a clear description of determining the “execution order” based on the “work times” to satisfy the written description requirement, for at least these reasons the rejection is maintained. 
 
Response to 35 U.S.C. 101 Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant submits that “The additional element in claim 1 is at least the 'library data' and "producing a directed acyclic graph based on the restriction information;" which provide the technical improvement of filtering by the computer "determining whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using the directed acyclic graph based on the restriction information," which is not a business problem.” (Remarks P. 9). Examiner finds this argument unpersuasive. No “filtering” is recited or implied within the claim let alone an improvement thereto. 
Furthermore, Examiner respectfully disagrees with Applicant’s assertion that “library data” and “producing a directed acyclic graph based on restriction information” are additional elements. The “library data” refers to mere data values themselves analyzed as part of the functional steps of “first calculating” and  comprising the “restriction information” used in the “producing” and “determining” which are at least mental processes, e.g. evaluations, or mathematical concepts and thus still part of the abstract idea itself. The “producing a directed acyclic graph” is further part of the abstract idea as it is merely the creation or providing of a graph capable of being drawn using pen 1 and thus also a mathematical concept. 
Applicant asserts “In other words, improving the capability of the computer to determine an execution order of work to be output to an assembly line to improve the assembly line is a technical improvement of the assembly line and not a business problem improvement.” (Remarks P. 9). Examiner respectfully disagrees. The claims are directed to planning the allocation/order of works of an assembly line including determining whether an order of execution of works meets restrictions/criteria, calculating evaluation indexes, i.e. cost or cycle time, and providing/”outputting” results of the analysis including “warning” [to an operator] in order to design and optimize the planned balance of work for the assembly line, e.g. to reduce cost (Spec: [0003]: that generates an order in which the cost calculated by a simulator verifying an assembly work is the lowest, and that divides processes to1 Docket No. PFJA-17026-USequalize costs of the processes, thereby designing process planning is known.; [0004]: creation of the process planning may include many man-hours and is not easy even if the process planning is created by a professional designer. ; [0005]: and settings on these fine movements are handled manually by the designer.; [0067]: The process planning support apparatus 1 can perform a design support in a case where the user 2 designs process planning by presenting the evaluation index calculated with respect to each of the work stations A to D to the user 2.). Which is a business solution to a business problem, not a technological one there being no technical components of the assembly line itself recited within the scope of the claim let alone improvements thereto. The additional elements merely include a general purpose computer, e.g. remotely located user computer or server, used to apply the abstract idea. 
Applicant asserts “However, claim 1 clearly recites controlling a computer to execute work allocation scenarios and to improve the capability of the computer to execute the work allocation scenario, which is not a business problem but the technical problem directed to execution capability of the computer. A specific way of controlling a (MPEP 2106.05(f): (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. ; MPEP 2106.07(b): (3) …Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.; MPEP 2106(I): “Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer")”.)
Applicant asserts “However, as 2019 PEG points out, additional elements beyond a business problem integrate an abstract idea into a practical application and become eligible subject matter by contribution to a technical field, namely in this case computer allocation of works on an assembly line, for example, producing a product.” (Remarks P. 9). Examiner finds this argument unpersuasive. There is no manufacture or “producing a product” recited within the scope of the claims, instead the claims merely recite planning/setting the allocation of works to be completed by workers and/or robots on an assembly line and performing calculations /determinations regarding the allocation of works, and based on the evaluations providing output / “warning” [to an operator] which at most amounts to providing results of the analysis or instruction to an operator for manual implementation of the allocation of works for an assembly line there being no communication with or control of the components of the assembly line itself to “produce a product” recited within the scope of the claim (Spec: [0067]: The process planning support apparatus 1 can perform a design support in a case where the user 2 designs process planning by presenting the evaluation index calculated with respect to each of the work stations A to D to the user 2. Specifically, the user 2 can easily confirm the evaluation indexes of the respective work stations A to D). 
Applicant asserts “The addition element limitations of 'library data' and "producing a directed acyclic graph based on the restriction information" are not business problems, but specific and particular configuration of a computer to be controlled to make a determination, namely  "determining whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using the directed acyclic graph based on the restriction information."” (Remarks P. 9). Examiner finds this argument unpersuasive. As mentioned above, the “library data” and “producing a directed acyclic graph” are not additional elements but part of the abstract idea and do not provide an improvement to the functioning of the computer (MPEP 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.”).
Applicant asserts “Noted feature of claim 1 is analogous to the court decision in BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016) No. 2015-1763, which is relevant regarding technical improvement of a filtering tool for a computer. Though filtering is being asserted as an abstract idea, it is submitted that a filtering tool is to be assessed to improve computer technology for accessing data. Thus, a determining tool can improve computer technology. Therefore, noted features of claim 1 integrate into a practical application of the exception (Step 2A Prong 2: YES).” (Remarks P. 10). Examiner finds this argument unpersuasive. Unlike the claims at issue in Bascom which recited an unconventional arrangement of multiple remotely located devices/additional elements in networked communication (MPEP 2106.05(d): For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016). ), the claims in the instant case merely recite a single general purpose computer used to “apply” the abstract idea and thus fails to integrate the abstract idea into a practical application. 
Applicant argues that “Any abstract idea is integrated into a practical application of improving the computer's ability to filter and output a warning when the checked execution order of the allocated works does not meet the restriction information, which complies with 2019 PEG, Step 2A, Prong 2.” (Remarks P. 11). Examiner finds this argument unpersuasive. The claims merely recite the use of a general purpose computer to automate or “apply” the abstract idea, including “outputting a warning when the checked execution order of the allocated works does not meet the restriction information” which is at least an evaluation or judgement and opinion, e.g. providing an instruction to “warn” an operator that the allocation of works does not meet restriction information/constraints, and thus the “outputting a warning” is part of the abstract idea itself and not an additional element that could amount to a technical improvement in the functioning of the computer. As mentioned above, the claims do not recite any “filtering”. Therefore, the mere recitation of a general purpose computer to “apply” an otherwise abstract idea is insufficient to integrate the abstract idea into a practical application of that idea. (MPEP 2106.05(a)(II): To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.) 
Applicant argues “In addition, amended claim 1 at least amounts to significantly more than the judicial exception itself (2019 PEG, Step 2B: YES in SUBJECT MATTER ELIGIBILITY TEST), in particular concerning the noted feature.” (Remarks P. 11). Examiner finds this argument unpersuasive. The additional elements in the claims both individually and in combination at most amount to a mere general purpose computer used to apply the abstract idea which further performs merely well-understood routine additional element(s) fail to necessitate a conclusion that the claims amount to significantly more.
For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained. See rejection below for further detail. 

Response to 35 U.S.C. 103 Arguments
 	Applicant’s arguments are fully considered but unpersuasive. 
Applicant argues that Guerin “fails to disclose the noted feature of claim 1.” And “Regarding Costanza, Rekiek, Ishii, the noted feature of claim 1 is a distinction over Costanza, Rekiek, Ishii as evidenced, e.g., by the Office Action, not relying on theses references. That is, the Office Action does not assert Costanza, Rekiek, Ishii as disclosing the noted claim 1 features.” (Remarks P. 12). Examiner finds this argument unpersuasive. Guerin is not relied upon to teach the noted feature of “determining” (previously “checking”) instead Rekiek is relied upon to render obvious the “determining” referenced by Applicant, as indicated in the rejection (Non-Final Office Action dated 05/27/2021 P. 16, “checking” now amended to substantively similar “determining”). 
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 103 rejection(s) are maintained. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-4, 7-10, 13-16, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, and 13 recite “determining whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using the directed acyclic graph based on the restriction information;” however Applicant’s Disclosure fails to describe that the determining of the “execution order” or the allocation of works is “based on the calculated work times”. Instead, Applicant’s disclosure describes the calculation of work times as being subsequent to and based on the allocation of works (Spec at least: [0017] and Fig. 9) and the “determining” of the “execution order” is not described in any relation to the calculation of work times. Therefore, the claims are rejected under 112(a) for failing to satisfy the written description requirement and reciting new matter. Claims 2-4, 8-10, 14-16, and 19-21 are rejected under 112(a) by virtue of their dependency on rejected parent claims 1, 7, and 13. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 13-16, and 19-21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 7, and 13 recite “Outputting a warning when the checked execution order of the allocated works does not meet the restriction information.” However there is insufficient antecedent basis for the “checked” execution order. Examiner interprets and recommends the “determined” execution order be recited. Claims 2-4, 8-10, 14-16, and 19-21 are rejected under 112(b) by virtue of their dependency on rejected parent claims 1, 7, and 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-10, 13-16, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an apparatus, method, and computer-readable medium for calculating work times associated with work allocated in an assembly line, calculating evaluation indexes, e.g. cycle times, based on the work times, determining whether the order of allocated works meets restriction information/constraint, e.g. follows the required execution sequence, and outputting the evaluated indexes and a “warning” when the execution order does not meet the restriction information, e.g. to a user in order to plan the process and/or balance the work on an assembly line (Specification at least: [0003]; [0012]; [0038]; Fig. 1), in other words Applicant’s claimed invention is directed to determining the order of work/tasks in order to meet various criteria/requirements and balance cost/cycle time of an assembly line. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “apparatus” (claims 1-4, 19), “method” (claims 7-10 and 20), and “medium” (claims 13-16 and 21)
Step 2A – Prong 1: Claims 1-4, 7-10, 13-16, and 19-21 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 7, and 13:
setting allocation of works with respect to each work station of work stations in an assembly line; 
first calculating work times corresponding to work subjects of the work stations based on library data of each unit work, in which the unit work is expressed by a combination of an element work having motion information as a constituent element, for the works allocated to the work stations, respectively, the library data including restriction information on an execution order of the allocated works, 
the library data including first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker. (Examiner finds that the language “data configuration” is interpreted under the broadest reasonable interpretation to include the organization of data and as claimed is merely descriptive of the relationship between the contents of the library data (Spec: [0032] and Fig. 5), i.e. that the library (e.g. historical or reference data) indicates that the unit work and element work are related hierarchically, and thus is still merely part of the abstract idea capable of being performed mentally, or with the aid of pen and paper, including calculating work times, e.g. the time for the unit work is a sum of the constituent element works based on the tiered “configuration” of the library data2;
second calculating evaluation indexes of the work stations based on the calculated work times, respectively;
producing a directed acyclic graph based on the restriction information;
determining whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using a directed acyclic graph based on the restriction information; 
outputting the calculated evaluation indexes; 
outputting a warning when the checked execution order of the allocated works does not meet the restriction information.
Dependent claims 2-4, 8-10, 14-16, and 19-21 recite the same or similar abstract idea(s) as independent claims 1, 7, and 13 with merely a further narrowing of the abstract idea(s) to particular types of data included in the calculation(s), specifically:
In claims 2, 8, and 14: wherein when a work subject of the work subjects is a human worker, the first calculating calculates a work time of an element work combined in a unit work corresponding to the allocated work based on time information indicating the work time in a case where the human worker performs the element work.  
In claims 3, 9, and 15: wherein when a work subject of the work subjects is a robot, the first calculating calculates an execution time taken by the robot to perform motions of motion information as the constituent element combined in a unit work corresponding to the allocated work and obtains a sum of calculated execution times as a work time.  
In claims 4, 10, and 16: wherein the first calculating further adds a work time taken for an additional work corresponding to a work subject of the work subjects.  
	In claims 19-21: wherein the second calculation calculates a cycle time or a cost of each of the work stations based on the calculated work times, and the outputting outputs the calculated cycle time or cost of each of the work stations.
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed calculating of work times, calculating of evaluation indexes, determining execution orders against restriction (at least Specification: [0003]: For creation of the process planning, a process planning support apparatus that generates an order in which the cost calculated by a simulator verifying an assembly work is the lowest, and that divides processes to 1Docket No. PFJA-17026-USequalize costs of the processes, thereby designing process planning is known. ; [0018]-[0019]:The user 2 can know an evaluation of the process planning input and set in the process planning support apparatus 1 based on the graph of the evaluation result 3 indicating the evaluation indexes of the respective work stations, and can refer to the graph when creating actual process planning; [0067]: The process planning support apparatus 1 can perform a design support in a case where the user 2 designs process planning by presenting the evaluation index calculated with respect to each of the work stations A to D to the user 2.), is found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” because the claims clearly recite the setting allocation of works, e.g. variables, calculating of work times based on the allocation/variables (e.g. Spec: [0058]: “The work-time calculation unit 14 obtains a time (Tact, A) taken for a motion (A)”; [0059]-[0062]; Fig. 2A), calculating of evaluation indexes, e.g. calculating cycle times by summing the calculated work times for each of the work stations (Spec: [0018]), and “producing a directed acyclic graph” and determining the execution order against restriction information/constraints using the directed acyclic graph34 which is a mathematical concept, i.e. part of graph theory5 for representing and evaluating relationships between data, dependent claims 2-4, 8-10, 14-16, and 19-22 further reciting additional variables or calculations, which are also mathematical concepts or calculations;
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” because the limitations identified above, including the 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the setting work allocations, calculating work times, calculating evaluation indexes, determining execution orders against restriction information, and outputting the resulting calculated indexes and a warning based on the execution order is part of the process planning/design and/or balancing of work on an assembly line (Specification at least: [0003]; [0012]; [0038]; Fig. 1), i.e. job assignment and performance evaluation and management for an assembly line, which is part of business management and/or commercial activity.
Step 2A – Prong 2: Claims 1-4, 7-10, 13-16, and 19-21 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The claims recite the additional elements of: “A process planning support apparatus comprising a memory storing library data and a processor, that executes a process comprising:” (claim 1, dependent claims 2-4, 19), performing the method steps by “a processor” (claim 7, dependent claims 8-10 and 20), and “A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising:
Claims 1, 7, and 13 (dependents 2-4, 8-10, and 14-16, and 19-21) recite “reading the library data including the restriction information from the memory” however the aforementioned storage and retrieval/ “reading” of data in memory for use in the abstract idea analysis, e.g. producing a graph based on the retrieved information, is merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or the storage and retrieval of data in memory is also merely insignificant extra-solution activity, e.g. data gathering activity, (MPEP 2106.05(g)) and thus the aforementioned elements fail to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-4, 7-10, 13-16, and 19-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, e.g. “reading” data from memory (claims 1, 7, and 13), (MPEP 2106.05(g)) which is further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to setting allocation of works, i.e.. planning or scheduling assignment of tasks/work to work stations, for an assembly line that comprises humans and robots, calculating the work times, cycle times, and/or cost regarding the work stations based on whether a human or robot is to perform the work, and determining and warning about execution order of the allocated works not meeting restriction information, i.e. planning and analyzing the process and balancing the work allocations in the assembly line. 
	Claims 1-4, 7-10, 13-16, and 19-21 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Costanza US 6198980 B1 hereinafter “Costanza” in view of 
Rekiek et al. “A multiple objective grouping genetic algorithm for assembly line design”, Journal of Intelligent Manufacturing, 12, 467-485 (2001) (hereinafter “Rekiek”), in further view of 
Ishii US 20040167652 A1 (hereinafter “Ishii”), in further view of 
Guerin et al. US9272418B1 (hereinafter “Guerin”).
Claims 1, 7, and 13,
Costanza teaches: A process planning support apparatus comprising a memory storing library data and a processor that executes a process comprising: / A process planning support method comprising: / A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising: (Costanza: Abstract; c.8:21-44: FIG. 1 shows a computerized mixed-model flow manu facturing design System 1. Design System 1 includes at least one processor 2, at least one input Structure Such as a keyboard 3, a mouse 4, or other input device Such as a bar code Scanner, at least one visual display Such as a monitor or printer 5 and program and data Storage means 6 Such as a holographic, magnetic, or optical Storage unit and main memory 7 including volatile and non-volatile program and data storage devices. Main memory 7 may include RAM, DRAM, SRAM, or other computer readable medium. Machine readable code for controlling design System 1 according to the present invention is embodied on the program and data Storage means 6 and read into the main memory 7 at the time of execution. Main memory 7 includes an operating System code 8, computer code 9 for effectuating the mixed-model manufacturing design method of the present invention, and at least one additional memory Space 10 for Storing programs and data. At least one bus 11 (busses 11a, 11b, 11c, 11d and 11e are shown in FIG. 1) provides electronic communication between the and Stored.”; c.12:15-20: Process 63 Stores the product/process matrix in a computerized mixed-model flow manufacturing design System 1 (see FIG. 1) in storage step 69.; c.12:65-c.13:5: “The product/process map generated in process 63 is read at input 72 in order to identify the family of products associated with process . In Step 73, the tasks for each process j, in product i and their associated work content times (both machine and labor) and attribute data, inputted during steps 51 and 52 (see FIG. 3), are retrieved from memory 10 or from storage 6 (see FIG. 1).”)
setting allocation of works with respect to each work station of work stations in an assembly line [by a processor]; (Costanza:Fig. 2, 9-10; c.9:27-42: In cell definition 300, cells are defined. A cell is a logical grouping of dissimilar resources in a logical and Sequential manner to facilitate the flow of quantities of product through the manufacturing line. Organizing machines and people into cells reduces or eliminates queues, reduces Setup times, and reduces throughput times in a mixed-model manufac turing flow line. In Some embodiments, each cell may be defined to include a Single process. In other embodiments, a cell may be defined to include multiple processes. In other embodiments, a cell may group additional manufacturing tasks associated with other processes So long as those additional tasks are logically, and conveniently, grouped with the manufacturing tasks already within that cell. In Some embodiments the additional tasks represent the tasks asSociated with contiguous processes, thereby grouping dis Similar machines.; c.26:36-65: “A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. If the takt time is not exceeded, and if additional tasks remain to be allocated as determined at Step 410, then the task counter k is incremented by one at step 409 and the next task is included in the first operation. If, at step 408, the takt time is exceeded by addition of the last task (or, alternately, exceeded by a predetermined amount or percentage), then the last task added to the operation is removed from that operation at Step 411. The operation counter is then incremented by one at Step 412 and the previously removed task is included in the next operation of the cell. Tasks are added to each operation, Subject to 
first calculating work times corresponding to work subjects of the work stations based on library data of each unit work, in which the unit work is expressed by a combination of an element work having motion information as a constituent element, for the works allocated to the work stations, respectively, the library data including restriction information on an execution order of the allocated works [by the processor]…; (Costanza: Fig. 4, 9,10; c.26:36-65: A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. ; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”, Table IX showing the sequence of tasks, e.g. “place” bottom seal, and the associated machine and labor times; c.32: “From tables like Table XI, a product/task work map such as that shown in Table XII is produced.”, “From the data in Table XI, actual cycle times for each product at each proceSS can be calculated as in StepS 74 so through 82. Table XII lists the actual cycle times, At, for each product i at each proceSS .”); c.10:4-28: 1. Product Definitions 15 and Process Definitions 50 FIG. 3 shows a block diagram of one method according to an embodiment of the present invention for performing define process 50 and define product 15. The product models to be manufactured on the proposed manufacturing line are defimed at define product 15 in terms of the processes required for their manufacture. These processes are inputted for each product model at input processes 16. The process definition for each product model includes assigning a sequence of events to each process in Assign SSOE 51. The Specific tasks included in the sequence of events (SOE) are, in this embodiment, Selected from a Standardized Sequence of events (SSOE) list. Alternatively, the sequence of events, and the tasks that constitute the SOE, can be defined at this Step. The work content for each task identified is estimated and input into the system at define work content step 52. The work content includes machine and labor work content times, machine and labor Setup and move times, and a flag indicating whether the task is “value-add” or “non-value add” work content. Additional information inputted for each task includes whether the machine and labor work content time within the task overlap, and whether the machine and/or labor work content times overlap with the machine and/or labor work content times of other tasks included in the SOE for that process.; c.4:3-18: In Some embodiments, further balancing of the manufac turing line is incorporated. Each of the products can addi tionally be defined in terms of the work content performed at each process that defines the product. The work content is defined by a Sequence of events that in turn is defined as a Series of tasks. Some embodiments include a Standardized Sequence of events to facilitate definition of processes and work contents. Each task in a Sequence of events can be characterized in terms of work content times for machines and labor and an attribute for indicating whether the work content adds value to the product or does not add value to the product.; c.12:65-c.13:20)
second calculating evaluation indexes of the work stations based on the calculated work times, respectively [by the processor]; (Costanza: Fig. 9,10; c.26:36-65: A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. ; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”; c.7:62-67: A time index is a comparsion of a time, usually an actual cycle time for a process, an operation, or a cell, with a takt time for that process, operation, or cell. The comparison is typically a ratio of the two quantities.; c. 4:45-58: An actual cycle time for each operation in each cell can be calculated and compared with the takt time of the cell, which relates to the takt time of the processes within the cell, to calculate a time index.; c.27:65-c.28:10: where OT is the time indeX for operation m in cell 1, AT, is the actual cycle time of operation m in cell land is equal to the cumulative work content time of the group of tasks comprising that operation, and OPc/t, is the operational cycle time, or takt time, of cell 1, which relates to the individual takt time of the processes that  the actual cycle time for a process is the sum of the previously defined non-overlapping work-content times (either machine or labor associated with the tasks comprising the SOEs at each process.”)
reading the library data including the restriction information from the memory; (Costanza: c.9:10-15: “Additionally, the tasks required for each process and the individual work times for each task by product are inputted into the System and Stored.”; c.12:15-20: Process 63 Stores the product/process matrix in a computerized mixed-model flow manufacturing design System 1 (see FIG. 1) in storage step 69.; c.12:65-c.13:5: “The product/process map generated in process 63 is read at input 72 in order to identify the family of products associated with process . In Step 73, the tasks for each process j, in product i and their associated work content times (both machine and labor) and attribute data, inputted during steps 51 and 52 (see FIG. 3), are retrieved from memory 10 or from storage 6 (see FIG. 1).”; c.10:5-29: The process definition for each product model includes assigning a sequence of events to each process in Assign SSOE 51. The Specific tasks included in the sequence of events (SOE) are, in this embodiment, Selected from a Standardized Sequence of events (SSOE) list. Alternatively, the sequence of events, and the tasks that constitute the SOE, can be defined at this Step. The work content for each task identified is estimated and input into the system at define work content step 52. The work content includes machine and labor work content times, machine and labor Setup and move times, and a flag indicating whether the task is “value-add” or “non-value add” work content. Additional information inputted for each task includes whether the machine and labor work content time within the task overlap, and whether the machine and/or labor work content times overlap with the machine and/or labor work content times of other tasks included in the SOE for that process.)



…, the library data including first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker.
producing a directed acyclic graph based on the restriction information;
determining whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using the directed acyclic graph based on the restriction information; 
outputting the calculated evaluation indexes [cycle time and the cost of each of the work stations by the processor].
Although Costanza clearly describes calculating cycle times and outputting results of the mixed model manufacturing design and storing the resulting data and actual cycle times in memory (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times are Stored in memory 10 (FIG. 1).”), Costanza fails to clearly articulate that the “evaluation indexes”, e.g. the cycle times or cost, are outputted, e.g. displayed to a user.
Outputting a warning when the checked execution order of the allocated works does not meet the restriction information. 
Rekiek however, in analogous art of assembly line design and balancing, teaches: 
producing a directed acyclic graph based on the restriction information; (Rekiek: P.472:c.1,¶1-2: “The method uses the following input, as illustrated on Figure 3: for each task: the precedence constraints between this task and the others”, “Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., Fig. 4: showing a directed acyclic graph of task precedence)
determining whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using a directed acyclic graph based on the restriction information; (Rekiek: P.472:c.1,¶1-2: “for each task: the precedence constraints between this task and the others”, “Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., they can only be performed once some operations have been completed”, Fig. 3, Fig. 4: showing a directed acyclic graph of task precedence; P.469: Fig. 2, and c.1,¶ 3-c.2: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: - the resources to be allocated to each task, among the possible ones; - an assignment of the tasks to stations along the line, so that: no precedence constraint is violated; the stations work load is as close as possible to the cycle time. The following objectives have to be met: - The total cost of resources allocated to tasks is as less as possible. – A maximal availability of the line is attained. –The work load is as balanced as possible among the stations.”; P. 469: c.2,¶3: “Thus, the design process must be viewed as an iterative process: generate solutions and tests them; if those are not satisfactory, generate them again. As ALD is a multiple objective problem, a sane way to resolve the problem is to search for solutions compromising among the conflicting objectives”)
outputting the calculated evaluation indexes [cycle time and the cost of each of the work stations by the processor]. (Rekiek: c. 478:c.2: “6. Mapping phase (phase 3)”, “The optimization module yields a logical-layout of the line. The GGA solution contains the following information: - cycle time - for each station: the process time”, Fig. 13; P.479:c.1, ¶l: “The mapping phase helps the designer to make a first draw of the assembly line”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza’s system and method(s) of calculating work times and cycle times for line balancing and design as described above, 
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Costanza and Rekiek, as described above, in the same field of assembly line management and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Costanza (c.7:56-58; c.10:10-19) describing the process and cell definitions being based on selection from a standardized sequence of events/tasks and outputting results of the manufacturing production flow design (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times are Stored in memory 10 (FIG. 1).”) and Rekiek (at least Fig. 2-3; P. 469: section 2.2; P.468: section 2.1)  describing an optimization model that takes various data input and constraints to find a solution for line balancing, the results of the combination were predictable (MPEP 2143 A).

Rekiek fails to teach: 
…, the library data including first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker.
Outputting a warning when the checked execution order of the allocated works does not meet the restriction information. 
Ishii however, in analogous art of work allocation planning in manufacturing environments, teaches: 
Outputting a warning when the checked execution order of the allocated works does not meet the restriction information. ( [0027] There are some tasks restricted in their order with other tasks. For example, there is a task that cannot be performed unless another task has been completed in advance, and there is a group of two or more tasks that must be performed in the same unit. When such restrictive conditions are stored in the inter -task restrictive condition storage means 36, a warning is issued when the planner mistakenly correct the task assignment in violation of the restrictive conditions, so no task assignment that violates the restrictive conditions is drafted.;  [0150] Should a restrictive condition stored in the inter -task restriction master 108 or the facility restriction master 110 be violated due to the task movement, the computer system detects this violation and issues a warning. A warning means 136 is provided for this purpose. FIG. 21 shows a warning screen. A priority order has been violated due to the task movement, so the screen warns that the movement is not allowable.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza/Rekiek’s system and method(s) of calculating work times and evaluation indexes, e.g. cycle times, for line balancing and design as described above, to clearly include outputting a warning when the checked execution order of allocated works does not meet the restriction information in view of Ishii in order to provide an improved task assignment/work allocation in a manufacturing environment that streamlines task allocation for quicker planning and optimal ordering of assembly tasks (Ishii: [0001]-[0002] [0047]; [0160] ; [0125])  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Costanza/Rekiek and Ishii, as described above, in the same field of assembly line planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 

Ishii fails to teach: 
…, the library data including first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker.
Guerin however, in analogous art of human-machine management in manufacturing environments, teaches: …, the library data including first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker. (Guerin describes both user and robot capabilities, i.e. tasks/actions, and the robot capabilities having an additional layer of “specialization” that includes at least one or more motions (tool movement primitives) involved in performing a task action by the robot and storing such data regarding the robot capabilities (both general and specialized) and user interaction capabilities (i.e. the worker tasks) for retrieval and use, see at least: Fig. 2; Abstract; c. 8:53-62: The user can parameterize the tool  etc ; c.2:40-46: wherein the robot capability models at least one functionality of a robot for performing a type of task action based on a set of one or more parameters; specializing the robot capability with an infor mation kernel, wherein the information kernel encapsulates the set of one or more parameters; c.23:15-36: During and/or after initiation, the collaborative framework can instruct the behavior manager and/or the UI manager to build one or more lists of available capabilities and/or collaborative behaviors. The lists can include one or more lists of robot capabilities (e.g., general robot capabilities, specialized robot capabili ties, etc.), user interaction capabilities, links, RC elements (i.e., instances of one or more robot capabilities), IC elements (i.e., instances of one or more user interaction capabilities), link elements (i.e., instances of one or more links), informa tion kernels, collaborative behaviors, and the like. The col laborative framework can build the lists of available capabilities or collaborative behaviors by parsing the local file system for any launch file with a prefix associated with the collabo rative framework, and can also locate and read any file con taining behavior manifests (e.g., behavior manifest 400).; Fig. 7 showing that RC (robot capabilities) are further specialized by kernels K; c.7:25-25-55; c.8:21-35: “The collaborative system can specialize capabilities based on various classes of information useful for performing vari ous types of task actions, including (1) tool affordances using tool behavior constraints, (2) motion trajectories using TMPs, and (3) perceptual grounding using perceptual templates. For example, the collaborative system can specialize a capability in response to the user performing an instruction to specialize the capability, with the instruction specifying (1) a tool behavior control that describes how a tool works and provides one or more behavior controls on the use of the tool to perform task actions, (2) a TMP that describes one or more motions involved in performing a task action, and/or (3) a perceptual template that provides one or more behavior controls in the context of the robot's work environment.”; c.11: 59-67: The collaborative system can enforce the applicable tool behavior constraints during motion demon stration, for instance, by forming an information kernel K. for the tool, specializing motion constraint capability R. with information kernel K into a specialized robot capabil ity R(K), providing an instance of specialized robot capability R(K) as an RC element, and operating the RC element to control the robot in compliance with the applicable tool behavior constraints.; c. 27:45-67: “Next, at block 924, the composer can determine whether or not the selected capability is a robot capability. If yes, then the composer can prompt the user to select an information kernel with which to instantiate or specialize the robot capa bility.” and Fig. 9;c.7: 55-67: “Given an information kernel K, containing common motion constraints neces sary for using drills, the collaborative system can instantiate general robot capability R to form an instantiated robot capability R(K) for providing a drill motion constraint.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza/Rekiek/Ishii’s system and method(s) as described above, including calculating work times for task elements performed by humans and robots, to include providing library data [for use in the evaluation of work times] that includes a sub-layer of motion data as a constituent element for robot tasks/work but not human work in view of Guerin in order to build collaborative processes that provide flexible and efficient user-robot interactions to achieve manufacturing tasks that are effective across a wide range of task with varying duration, complexity, and constraints on user interaction (Guerin: c.2:1-5; c.8:39-45) and provide precise automation of robot task execution by enforcing motion constraints (Guerin: c.7:55-67) (see MPEP 2143 G).
 	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Costanza/Rekiek/Ishii and Guerin in the same field of manufacturing environment management and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Costanza (at least: Fig. 11; Table IX and XI) describing the modelled processes including human and/or robot task performance for processes, e.g. noting process 4 includes Machine and Labor task times (Table XI), that are broken down into element works associated with functions/motion information, e.g. “Drill and Tap” (Fig. 11) processes and “place” elements/tasks (Table IX), and Guerin (c.7:55-67; c.7:55-67; Fig. 6-> 9: “compose”; c. 2:26-31) describing designing collaborative processes for manufacturing tasks that include tasks such as “drill”, the results of the combination were predictable, i.e. as part of the “library data” input including an additional layer of robot motion information for the various task elements (MPEP 2143 A).

Claims 2, 8, and 14,

Costanza further teaches: wherein when a work subject of the work subjects is a human worker, the first calculating calculates a work time of an element work combined in a unit work corresponding to the allocated work based on time information indicating the work time in a case where the human work performs the element work. (c.12:65-c.13:20: “Labor work content times for process j in product i are Summed during Step 75.”; c.4:3-18: Each of the products can addi tionally be defined in terms of the work content performed at each process that defines the product. The work content is defined by a Sequence of events that in turn is defined as a Series of tasks. Some embodiments include a Standardized Sequence of events to facilitate definition of processes and work contents. Each task in a Sequence of events can be characterized in terms of work content times for machines and labor and an attribute for indicating whether the work content adds value to the product or does not add value to the product.; c.30-c.32: Tables IX and XI; c.32:19-23: “From Table XI, Assembly process 1 for producing product 1 (a 2" gearbox) takes 5 minutes of labor and 0 minutes of machine time.”)

Claims 3, 9, and 15,
Costanza/Rekiek/Ishii/Guerin teach all the limitations of parent claims 1, 7, and 13 as described above.
Costanza further teaches: wherein when a work subject of the work subjects is a robot, the first calculating calculates an execution time taken by the robot to perform motions of motion information as the constituent element combined in a unit work corresponding to the allocated work and obtains a sum of calculated execution times as a work time. (Costanza: Fig. 4; c.12:65-c.13:20: The machine work content times for all of the tasks defining process j in product i are Summed during Step 74.; c.4:3-18: Each of the products can addi tionally be defined in terms of the work content performed at each process that defines the product. The work content is defined by a Sequence of events that in turn is defined as a Series of tasks. Some embodiments include a Standardized Sequence of events to facilitate definition of processes and work contents. Each task in a Sequence of events can be characterized in terms of work content times for machines and labor and an attribute for indicating whether the work content adds value to the product or does not add value to the product.; c.29:49-67; c.30-c.32: Tables IX and XI; c.32:19-23: “From  Table IX showing the sequence of tasks, e.g. “place” bottom seal, and the associated machine and labor times;)

Claims 4, 10, and 16,
Costanza/Rekiek/Ishii/Guerin teach all the limitations of parent claims 1, 7, and 13 as described above.
Costanza further teaches:  wherein the first calculating further adds a work time taken for an additional work corresponding to a work subject of the work subjects.  (The BRI of “additional work” includes work for setting/resetting or loading/unloading components to a workstation, i.e. work in addition to the subject work performed as described in the specification [0048]-[0051] and taught by Costanza: c.10:18-28: The work content for each task identified is estimated and input into the system at define work content step 52. The work content includes machine and labor work content times, machine and labor Setup and move times, and a flag indicating whether the task is “value-add” or “non-value add” work content.; c.8:5-13: Work content refers to the amount of working time that hs been invested in a quantity of product. A process or process path can impart work content to a product. Work content includes machine and labor work times, machine and labor setup times and move times. Work content from a particular process or task may be characterized by whether the work adds value o the final product or does not add value to the final product. Work content may also be petitioned into machine work and labor work.; c. 28:35-43: For example, if the time indeX exceeds the UTV, then process improvements, or reduction or elimination of move or Setup times may be made that will reduce the work content time of the process, thereby reducing the actual cycle time.)

Claims 19-21, 
Costanza/Rekiek/Ishii/Guerin teach all the limitations of parent claims 1, 7, and 13 as described above.
wherein the second calculation calculates a cycle time or a cost of each of the work stations based on the calculated work times, (Costanza: Fig. 9,10; c.26:36-65: A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. ; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”; c.7:62-67: A time index is a comparsion of a time, usually an actual cycle time for a process, an operation, or a cell, with a takt time for that process, operation, or cell. The comparison is typically a ratio of the two quantities.; c. 4:45-58: An actual cycle time for each operation in each cell can be calculated and compared with the takt time of the cell, which relates to the takt time of the processes within the cell, to calculate a time index.; c.27:65-c.28:10: where OT is the time indeX for operation m in cell 1, AT, is the actual cycle time of operation m in cell land is equal to the cumulative work content time of the group of tasks comprising that operation, and OPc/t, is the operational cycle time, or takt time, of cell 1, which relates to the individual takt time of the processes that comprise that cell; c.24:32-43; c.32: “From tables like Table XI, a product/task work map such as that shown in Table XII is produced.”, “From the data in Table XI, actual cycle times for each product at each proceSS can be calculated as in StepS 74 so through 82. Table XII lists the actual cycle times, At, for each product i at each proceSS .”)
Costanza fails to clearly describe: 
the outputting outputs the calculated cycle time or cost of each of the work stations.
Although Costanza clearly describes calculating evaluation indexes, e.g. cycle times, and outputting results of the mixed model manufacturing design and storing the resulting data and actual cycle times in memory (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times 
Rekiek however, in analogous art of assembly line design and balancing, clearly further teaches: 
the outputting outputs the calculated cycle time or cost of each of the work stations. (Rekiek: c. 478:c.2: “6. Mapping phase (phase 3)”, “The optimization module yields a logical-layout of the line. The GGA solution contains the following information: - cycle time – for each station: the process time”, Fig. 13; P.479:c.1,¶1: “The mapping phase helps the designer to make a first draw of the assembly line”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza’s system and method(s) of calculating work times and cycle times for line balancing and design as described above, to clearly include outputting the calculated cycle times in view of Rekiek in order to provide a computer-aided tool that helps support optimal assembly line design by designers (P.479:c.1,¶1; P.483:c.1,¶3-c.2,¶1)  (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Costanza and Rekiek, as described above, in the same field of assembly line design and balancing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Costanza (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times are Stored in memory 10 (FIG. 1).”) describing outputting results of the manufacturing design, the results of the combination were predictable, i.e. outputting the calculated cycle times (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JPH0836409A describing calculation of work time, including robot movement time, and cycle time for determination of work allocation to robots of an assembly line. ; .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Graph_theory: “Graphs are one of the principal objects of study in discrete mathematics.”; Wikipedia (https://en.wikipedia.org/wiki/Directed_acyclic_graph): “Directed acyclic graph”: “In mathematics, particularly graph theory, and computer science, a directed acyclic graph…is a directed graph with no directed cycles.”
        2 Spec: Fig. 9; [0056] When the work subject is determined to be "human" at Step 512, the work-time calculation unit 14 acquires the work time of each motion by referring to the standard time DB lOc based on motion contents ("grasp", "carry", "paste", and "press", for example) of humans in the modules of the assembly work (see FIG. 5) (Step S13). [0057] When the work subject is determined to be "robot" at Step 512, the work-time calculation unit 14 calculates the time taken for each motion using information (such as "approach", "hold", -"") of sub modules of a motion level of the robot in the modules of the assembly work (see FIG. 5) (Step S14). ; [0058] Specifically, the work-time calculation unit 14 calculates the time taken for each motion of the robot by a combination of each of the motions ("approach", "hold", ) in the information of the sub modules of the motion level and a waiting time.; ->[0061] After Step 313 or Step S14, the work-time calculation unit 14 calculates the sum of work times of respective motions taken for the assembly work (Step S15).)
        3 Wikipedia (https://en.wikipedia.org/wiki/Directed_acyclic_graph): “Directed acyclic graph”: “In mathematics, particularly graph theory, and computer science, a directed acyclic graph…is a directed graph with no directed cycles.”
        4 https://mathworld.wolfram.com/AcyclicGraph.html: “Acyclic graph”; https://mathworld.wolfram.com/DirectedGraph.html: “Directed graph”
        5 https://en.wikipedia.org/wiki/Graph_theory: “Graphs are one of the principal objects of study in discrete mathematics.”; https://www.statisticshowto.com/graph-theory/: “Graph Theory is the study of lines and points. It is a sub-field of mathematics which deals with graphs:”